NEWS RELEASE Contact: Bob Cardon, Dynatronics Corp. 800-874-6251, or 801-568-7000 Dynatronics Announces Fiscal Year 2008 Operating Results Revenue Increases Offset by Charge for Goodwill Impairment Salt Lake City, Utah (September 29, 2008) – Dynatronics Corporation (NASDAQ: DYNT) today announced results for its fourth quarter and fiscal 2008 year-end periods. Increased Revenues.As a result of acquisitions concluded in the fourth quarter of fiscal year 2007 and the first quarter of fiscal year 2008, the company recorded significant revenue increases for the fourth quarter and full fiscal year 2008.Sales for the fourth quarter ended June 30, 2008, increased 63 percent to $8,057,572, compared to $4,939,425 in the same quarter of the prior year. For the year ended June 30, 2008, sales increased 83 percent to $32,592,507, compared to $17,837,104 in fiscal year 2007. With the completion of the acquisition of six of the company’s top independent distributors on June 30, 2007, and July 2, 2007, the company now has 36 direct sales reps covering 29 states across the country, in addition to a well-established dealer network. “As we expected, in our first full year following the acquisitions, we nearly doubled our sales to approximately $32.6 million,” stated Kelvyn H. Cullimore Jr., chairman and president of Dynatronics. “These acquisitions were critical and necessary steps in response to the changes that have been taking place in our industry.Unfortunately, the integration of these acquisitions took a few months longer than expected and the final integration costs were higher than projected.” Net Losses – Impairment of Goodwill.Net loss for the quarter ended June 30, 2008, was $6,764,001 ($.50 per share), compared to a net income of $214,943 ($.02 per share) in the fourth quarter of the prior year.For the full fiscal year 2008, the company’s net loss totaled $8,443,771 ($.62 per share), compared to a net loss of $85,042 ($.01 per share) in fiscal year 2007. Included in the loss for the quarter and year ended June 30, 2008, is a charge of approximately $6.6 million related to the impairment of the company’s goodwill assets.Applicable accounting standards require the company to impair its goodwill when the book value of the company’s assets exceeds the market value of the company.The lower price of the company’s stock on June 30, 2008 was the primary factor in triggering the impairment as the company’s market capitalization dropped below its book value.Most of that goodwill was associated with the acquisitions in 2007 and 2008, as well as the 1996 acquisition of the company’s Tennessee operations. This write-off is a non-cash adjustment. Also included in the loss for fiscal year 2008 was more than $2 million in mostly acquisition related expenses related to the assimilation of the acquired dealers, including the expense of depleting acquired dealer inventories of
